Title: [Keziah Folger Coffin?]: Genealogy of the Folger Family, 18 [December] 1763
From: Coffin, Keziah Folger
To: 


Franklin’s interest in his family background and connections extended throughout his life. In 1739 he had sought and received from his father information about the family name and his paternal line; in England he had visited Ecton, Banbury, and Birmingham and had looked up the records of his ancestors, met as many as possible of his and his wife’s living relatives, and laboriously prepared a genealogical chart of the Franklin family. The one branch which he had not carefully investigated was that of his mother’s relatives, the Folger family of the island of Nantucket.
The opportunity apparently came to him during his and Sally’s summer and early autumn stay in Boston, 1763, when he seems to have met one of his Nantucket relatives also visiting there, Mrs. Keziah Folger Coffin, a first cousin once removed. In that part of his papers which Franklin left to his grandson William Temple Franklin at his death and are now at the Historical Society of Pennsylvania, are two ill-spelled, unsigned sheets containing genealogical information about the Nantucket Folgers, which date from late in 1763. The handwriting looks very much like surviving samples of Keziah Coffin’s, and it seems probable that when Franklin met her he asked that when she reached home she would write out and send him this information. The dating, “10 mo.,” in Quaker fashion (Quakers predominated in Nantucket at this time), might mean October or December, but in 1763 the more usual meaning was December.
 
Nantucket the 10mo. the 18d. 1763
John Foulger the Ancestor of our Family Came out of the City of Norwich in the County of Norfolk. He married Miriba Gibs in Great Britain and Brought Hir and His Son Petor and one Daughter to new england. The Daughter married to a Paine on Longisland and there is a numerous of Spring from Hir but for Perticlars, I know nothing. Peter married with Mary Morrils a young woman that Came from England with Hew Petors, and had two Sons, John and Eleazer and Seven Daughters namely Johanna married a Coleman Darcas married a Pratt, Barsheba married a Pope, Patiance married Harker, Bethiah married Barnard, Exsperiance married to a Swain, Abiah married Franklin. Bethiah Dyed without Issue. The Rest have Children and Grand Children to the forth Generation. John Had Six Sons and Eleazer Had three that all had Children so that there is a Great number of the name heare and until last year there was never one of the name that lived of this Island and than Shubil Foulger and his Son Beniamin Remooved to Cape Sables.
It is unsertain in what year John Foulger Came out of England or of what Age he or His Son was. As for the Lettor that I mentioned to thee it is not to be found.
[On a separate sheet in the same hand:]
John Foulger married to Mirriba Gibs in old England. By hir he had one Sone named Peter and one Daughter that married a Pain on Long Island. Peter married Mary Morrils and Settled on the Island of Nantucket. By hir he Had two Sons and Six Daughter the Sons nams John and Eleazer. Of Johns Children in the male Line there is Six named with ther Sons under neath
          
            
              Jethro who has 2 Sons Trustrum and Jethro
              Eleazers Childrin is
            
            
              Peter had 1 Son Daniel
            
            
            
            
              Jonathan has Reubin and Jonathan
              Eleazer had Urian and Elipah Charles Stephen Fredrak and Peleg. They have many Daughters and are very numerous
            
            
              Nathaniel Has Paul
            
            
              Shubil has Seth and Shubil
            
            
            
              Richard has David Solamon and Elisha

            
            
            
              Zaccheus has John James and Zaccheus
              Nathan Had Abisha and Timothy and Peter and Berzilla
            
          
